            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 1 of 8



     ANDREW HOLLAND (CA SBN 224737)
 1   MICHAEL HSUEH (CA SBN 286548)
     THOITS LAW
 2   400 Main Street, Suite 250
     Los Altos, CA 94022
 3   Telephone: (650) 327-4200
 4   Facsimile: (650) 325-5572
     Email: aholland@thoits.com
 5   Email: mhsueh@thoits.com

 6   DAVID D. LIN (pro hac vice forthcoming)
     JUSTIN MERCER (pro hac vice forthcoming)
 7   LEWIS & LIN, LLC
     81 Prospect Street, Suite 8001
 8   Brooklyn, NY 11201
     Telephone: (718) 243-9323
 9   Facsimile: (718) 243-9326
     Email: david@iLawco.com
10   Email: justin@iLawco.com
11   Attorneys for Subpoenaing Parties
     DR. MUHAMMAD MIRZA and
12   ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC
13
14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16
     DR. MUHAMMAD MIRZA and                             Case No.: 3:19-mc-80146-SK
17   ALLIED MEDICAL AND DIAGNOSTIC
     SERVICES, LLC,                                     (Case No. 1:18-cv-06232-LAP Pending in
18
                                                        Southern District of New York)
19                   Subpoenaing Parties,
                                                        REPLY MEMORANDUM IN FURTHER
20           vs.                                        SUPPORT OF MOTION TO ENFORCE
                                                        COMPLIANCE WITH THIRD PARTY
21   YELP, INC.,                                        SUBPOENA
22
                     Subpoenaed Party.                  Hearing Information
23                                                      Date: TBD
                                                        Time: TBD
24                                                      Courtroom: D
25                                                      Judge: Hon. Sallie Kim

26                                    PRELIMINARY STATEMENT

27          While Subpoenaed Party Yelp, Inc.’s (“Yelp’s”) memorandum in opposition

28   (“Opposition”) purports to identify purported deficiencies in Plaintiffs’ subpoena and application,
     the only objection that Yelp addresses (abandoning all others) is a legal one: whether Plaintiffs

                                                       1
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
             Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 2 of 8




 1   asserted prima facie causes of action for defamation and/or tortious interference under New York
 2   law. Here, Plaintiffs not only have alleged the factual statements made by certain anonymous
 3   John Does (the “Defamatory Reviews”) posted on the website Yelp.com (“Yelp”), buy they have
 4   also demonstrated, via unrebutted evidence, that those statements are false, defamatory and
 5   damaging. On the whole, Yelp’s Opposition ignores the plain language of the Defamatory
 6   Reviews, solely to support its fallacious argument that they were “non-actionable opinion.” On the
 7   contrary, those statements that a board-certified physician is a “scam artist” and “fraud” because
 8   he allegedly used filler “that was not filler,” “mixed” Botox with other products, including “water,”
 9   in a manner that was unsanitary, unsafe and unlawful, are both provable factual assertions and
10   defamatory as to Plaintiffs. Yelp’s assertion otherwise lacks credulity. In fact, Yelp indeed
11   believes that Plaintiffs could and did meet the prima facie and evidentiary requirements of the
12   Highfields test as to the remaining Does because it provided information about three other Does—
13   when the reviews of those three other Does are nearly identical to the remaining Does that Yelp is
14   still withholding information about. In other words, Yelp does not believe its own argument and
15   nor should this Court. Finally, Yelp engages in circular reasoning concerning Plaintiffs’
16   demonstration of the false and damaging nature of these Defamatory Reviews by asserting that
17   Plaintiffs have not and cannot prove that they are false, because Yelp believes the statements are
18   protectable opinion—when they are not. In sum, Yelp’s selective refusal to comply with the
19   properly-supported subpoena should be admonished, and it should be required to provide the
20   limited, requested information immediately forthwith.
21                                                ARGUMENT
22
        I.        Plaintiffs Have Made A Prima Facie Showing Of Defamation Per Se and Yelp’s
23                Opposition Ignores the Defamatory Nature of Statements

24            As set forth in their opening brief, Plaintiffs have satisfied the first prong of the

25   Highfields “real evidentiary basis” test three times already: once prior to issuing the instant

26   subpoena in its application for expedited discovery before the Court in the underlying action,

27   again before Yelp during the parties’ conferral regarding Yelp’s non-compliance, and a third

28   time in their opening brief in support of the instant motion. Yelp’s Opposition demonstrates not



                                                         2
             REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 3 of 8




 1   only a misreading of allegations of the Complaint, but also ignores the import of the Defamatory
 2   Reviews themselves.
 3          Nonetheless, regarding Plaintiffs’ evidentiary showing, they provided Yelp (and the
 4   Court), a copy of the Complaint (containing all the allegations of falsity and injury) and an
 5   additional affidavit in support—nothing more should be required. See Highfields Capital Mgmt.,
 6   LP v. Doe, 385 F. Supp. 2d 969 (N.D. Cal. 2005); see also Yelp Inc. v. Superior Court, 17
 7   Cal.App.5th 1 (2017). Each of the Defamatory Reviews include provable facts that are capable of
 8   defamatory meanings, and as such Plaintiffs’ motion should be granted.
 9          First, Yelp’s Opposition cherry-picks the least actionable phrases from the Does’ reviews
10   (some of which stretch paragraphs long) in an effort to hide the true defamatory nature of the
11   statements in context. The import of each of the challenged statements are that Dr. Mirza is a
12   “scam artist” and a “fraud,” not in isolation, but because he allegedly uses and fills cosmetic
13   injections with either, “fake,” “diluted,” or “watered down” Botox, or some substance “he should
14   not,” like “water,” and defendants claimed to know these statements were true because they have
15   had Botox before and/or received treatment from other health professionals who use “real,”
16   “authentic” or “sterile” products. Simply because the reviewers expressed anger does not
17   automatically insulate their statements from being factual in nature, and to the extent those facts
18   are both false and damaging, as Plaintiffs allege, they are actionable. Why Yelp still believes
19   these statements are non-factual or not defamatory in nature under New York law is truly a
20   mystery.
21          Second, Yelp’s own conduct demonstrates that Plaintiffs met their light burden to
22   demonstrate that the statements by the remaining Does are defamatory. As Yelp points out, it
23   previously provided information regarding 3 of the 11 John Doe Defendants, presumably because
24   it determined that Plaintiffs had made a prima facie showing of a claim for defamation as to those
25   reviews. See Mercer Decl. at ¶ 16, Exhibit G (“Yelp’s Third Response”). While Plaintiffs
26   redacted those portions of Yelp’s Third Response that provided personally-identifiable
27   information regarding the reviewers, they reproduced those portions that include the statements
28   (which were identified in Plaintiffs’ Complaint) below:



                                                      3
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 4 of 8




 1          Doe 1:
            On September 15, 2017, John Doe #1, with the username “Lori M.,” directed the
 2
 3   authoring of a user review of Plaintiffs on Yelp.com as follows:

 4                  I asked Dr Muhammad Mirza in a Cederhurst [sic] NY
                    location, why isn't he filling the syringe in front of me like
 5                  other Dr's I have gone to? He said he does it in advance to
 6                  save time, BS! All other Dr's do this in front of client. He
                    is probably reusing product or diluting product!!! You can
 7                  get all kinds of diseases this way!!!!
 8   See Mercer Decl. at Exhibit A at ¶¶ 20-21.
 9          Doe 2:
10          On November 8, 2017, John Doe #2, with the username “Elena P.,” directed the

11   authoring of a user review of Plaintiffs on Yelp.com as follows:
12                  DON'T GO!!! I wish I red review before I go. Product fake
                    or diluted, does not give me any effect.
13
     See Mercer Decl. at Exhibit A at ¶¶ 27-28.
14
            Doe 10:
15
            On April 24, 2018, John Doe #10, with the username “Jay J.,” directed the authoring of a
16
     user review of Plaintiffs on Yelp.com as follows:
17
                    'DR' Muhammed Mirza.. This person is not a doctor.. He
18                  has no medical qualifications. If you find out he graduated
19                  from a hospital in the US or elsewhere, let me know! Please
                    do not imagine he'll do anything but rip you off. Charge
20                  you massive fees to do nothing that is going to enhance
                    your beauty! Don't go near him.. He screwed me out of
21
                    $1,000.. Pretending to put botox in my face. NO.. I have
22                  blood under my skin from the needles he stuck into my face
                    .. And a massive headache. It never occurred to me that he
23                  was unqualified, a rip off, a joke, a THIEF. Good grief how
                    did this myth get started.. ? Groupon? Watch out for
24
                    people like him! Believe me, he's not a physician! He's a
25                  wacko. Stay away. I will try to take him to court....But who
                    knows if the process will allow me to get my money back?
26                  A lot of work and stress. Good luck to you all! Don't get
27                  ripped off people.
     See Mercer Decl. at Exhibit A at ¶¶ 83-84.
28



                                                      4
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 5 of 8




 1          Yelp does not dispute that the above statements were defamatory in nature. See
 2   Opposition at 4-5.1 However, ironically, many of the same false tropes that appear in the above
 3   statements also appear in the remaining Does statements—undermining Yelp’s argument that
 4   they are non-actionable opinion. Compare Mercer Decl. at Exhibit A at ¶¶ 20-21, 27-28 and 83-
 5   84 with Martz Decl. at Exhibit E.
 6          For instance, Doe 3 a.k.a. “Doris B.”’s statements that Plaintiffs “put filler in my face that
 7   was not filler” and that “he is a scam artis [sic], goes from one office to another [and] injects
 8   things he should not” is not only defamatory by itself, but also mirrors the false allegations of
 9   using “fake”, “diluted” or “pretend[ ] . . .Botox” that appeared in Doe 1 , 2 and 10’s statements.
10   In sum, whether or not Dr. Mirza put “filler in [their] face that was not filler” or “injects things
11   he should not” is not opinion, but rather provably false facts.
12          Similarly, Doe 5 a.k.a. “Augustine S”’s statement that Dr. Mirza “[d]oesn’t fill the
13   syringe in front of [you]” mirrors Doe 1’s claim that he “isn’t . . .filing the syringe in front of me
14   like other Dr’s I have gone to.” Further, Doe 5’s references to the treatment lasting only one
15   month, also mirrors Doe 2’s claim that hers “didn’t even last for a month. SCAM!!!!.”
16   Moreover, Doe 5’s statement that “Botox is supposed to last of 3-6 months, [but] [i]t barely
17   lasted a month. No idea what he was ‘mixing’ it with,” implies that Doe 5 knows what genuine
18   Botox should be mixed with and how long it should last, suggesting that the version that Dr.
19   Mirza uses is not authentic or diluted. This is not opinion nor conjecture, and Yelp’s production
20   regarding Does 1 and 2 in response to Plaintiffs’ showing demonstrates as much.
21          Indeed, each of Doe 2 (which Yelp took no issue with), Doe 5, and Doe 6 repeat the false
22   trope that Plaintiffs’ Botox treatments failed to last a month, suggesting that Plaintiffs’ products
23   are anything but authentic, and calling them “scam artists” or a “scam”.
24          Further, Yelp’s claim that Dr. Mirza’s supplemental affidavit did not address Doe 3 and
25   8’s Reviews is not only a red herring, but misleading. First, as set forth above, Doe 3 and 8 make
26
     1
      Yelp’s claim that “Plaintiffs did not have a further . . .telephone discussion with Yelp’s counsel
27   after providing [Dr.] Mirza’s affidavit” in October 2018 is inaccurate. See Mercer Decl. at ¶ 15.
     Specifically, counsel for Plaintiffs spoke to Yelp’s counsel, Ms. Martz, again on November 30,
28
     2018 in an effort to resolve Yelp’s continued objections set forth in its November 26, 2018
     email. See id.

                                                       5
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 6 of 8




 1   many of the same allegations as do the other reviews (i.e. filler not filler and “watered down”
 2   Botox)—Plaintiffs need not repeat the same allegations of falsity every time the same false
 3   allegation appeared to meet its evidentiary burden. Second, if anything, Yelp misled Plaintiffs
 4   into believing that Doe 3 and 8’s Reviews did not exist (see Mercer Decl. at Exhibit E)2—which
 5   may be why Dr. Mirza’s affidavit excluded specific references to those reviews. However, to the
 6   extent that the content of their reviews is the same as those other Reviews that Dr. Mirza
 7   specifically addresses, the analysis here should be the same.
 8          Next, the statements “Ashley W.” a.k.a. Doe 7 and “Ashley W.” a.k.a. Doe 8 should be
 9   read and considered together, insofar as it appears that the same person authored both reviews
10   which were published less than one day apart. In any event, each of the reviews on its own
11   clearly imparts false facts concerning Plaintiffs’ professional hygiene and the authenticity of
12   their products—claims that Plaintiffs specifically address as false in both the Complaint, and
13   again in Dr. Mirza’s affidavit. Moreover, the trope of “diluted” i.e. “watered down” Botox from
14   Doe 8’s Review likewise appeared in Doe 1, 2 and 10.
15          Yelp’s selective criticism with Doe 9’s statements and claim that is nonactionable
16   opinion completely disregards what is alleged: Doe 9 claims that they went to Dr. Mirza and saw
17   no effects from Botox, had to go to a “real doctor” to receive Botox and it “worked the way it is
18   supposed to,” then surmises that Dr. Mirza is a scam and must have “water in those needles.”
19   This is not simply conjecture, as whether or not Dr. Mirza is a “real doctor” or injected Doe 9
20   with “water” and not Botox are provable facts—each of which Plaintiffs specifically addressed.
21          Third, again, each of the Does statements must not only be read in isolation, but in
22   context. The gravamen of the statements, which were published within a short period of time of
23   each other, and existed on Plaintiffs’ Yelp profiles contemporaneously is the false accusation that
24   Dr. Mirza practices and engages in “fraud” and is a “scam artist” not in a general sense, but by
25   inter alia using “fake Botox” and unlawfully mixing improper chemicals or “filler” with his
26
27   2
       Yelp’s Objection (e) to Request No. 1 states that “Yelp is unable to identify the relevant
     account for Doris B. [Doe 3] based on the limited information provided in the Request. There is
28
     also no review authored by “Ashley W.” [Doe 8] on March 29, 2018.” See Mercer Decl. at
     Exhibit E.

                                                      6
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
              Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 7 of 8




 1   injections for cosmetic applications and by not actually being a licensed medical doctor. See
 2   SAC at ¶¶ 22-96 (Mercer Decl. at Exhibit B). The reviews played off of similar tropes and
 3   echoed the other reviewers’ accusations, which repeated the same statements. See, e.g. Mercer
 4   Decl. at Exhibit B, SAC at ¶ 28 (Doe 2: “Agree with all negative comments. . . .”). In other
 5   words, when a viewer read a particular John Doe’s accusation of “scam artist” or “fraud” it was
 6   not in a vacuum, but next to the other Does’ accusations of “complete fraudulent scam artist”
 7   behavior which included using “fake,” “diluted,” or “watered down” Botox. Each of the
 8   statements could and did subject Plaintiffs to contempt and ridicule, while causing patients to
 9   avoid seeing Plaintiffs—thereby injuring their business and Dr. Mirza’s professional career. See
10   Yelp Inc. v. Superior Court, 17 Cal.App.5th 1 (2017) (Finding statements implying that work done
11   by the plaintiff, a licensed professional, did not comply with professional standards were
12   defamatory, and ordering Yelp to disclose the identity of the reviewer). Accordingly, Yelp should
13   be compelled to provide Plaintiffs with the requested information forthwith.
14
        II.        Plaintiffs Will Continue to Be Harmed Absent Disclosure Of The Defamatory
15                 Speakers’ Identities

16             As a threshold matter, contrary to Yelp’s argument, defamatory speech is not

17   constitutionally-protected speech. See OBI Pharma, Inc. v. Does 1-20, Case No. 16-CV-2218 H

18   (BGS) (S.D. Cal. April 27, 2017). Further, Yelp’s business goals and concerns are of no

19   moment—only the speakers’ privacy rights are at issue. While Yelp may have limited standing

20   to assert such privacy rights on their behalf, the fact that Yelp may want to develop a platform

21   that encourages “helpful” reviews is not and should not be of concern to the Court in reviewing

22   whether the remaining Does herein made false and defamatory statements of fact about Plaintiffs

23   such that their contact information should be disclosed.

24             Further, as set forth above, Yelp was given and had access to a copy of the operative

25   complaint wherein Plaintiffs alleged and confirmed the harm begat by the Doe Defendants’

26   campaign of false statements. Yelp’s argument that additional proof of same is not only

27   unwarranted, but not required by the Highfields test. Even if it were, Dr. Mirza’s supplemental

28   affidavit should have and did cure any concerns Yelp might have had in contesting the allegations
     of injury set forth in the Complaint. Finally, given the per se defamatory nature of the statements

                                                        7
              REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
            Case 3:19-mc-80146-SK Document 9 Filed 06/20/19 Page 8 of 8




 1   at issue, Plaintiffs were not required to plead special damages or malice—but did so anyway.
 2          Next, as stated in Plaintiffs’ opening brief, the Does may not in fact, be “anonymous” in
 3   the strictest sense and considering their privacy in the context of the First Amendment should, at
 4   best, be limited in nature. Yelp’s argument otherwise lacks basis in fact, and just because Yelp
 5   permits users to use pseudonyms does not mean that they did. For instance, Yelp disclosed that
 6   Doe 1 a.k.a. “Lori M.” provided name was “Lori Mehrkens” (see Mercer Decl. at Exhibit E), and
 7   that was that person’s real name (see Mercer Decl. at Exhibit B). Here, Plaintiffs’ subpoena
 8   simply seeks identifiable contact information, which it alleges not to have and only Yelp has (see
 9   SAC at ¶8). It may be that the remaining Does did use their real names, like “Ashley” or “Katie”
10   but Plaintiffs should not be faced with the embarrassment and uncertainty of suing every patient
11   named Ashley or Katie they may have. Finally, even if the Does did use pseudonyms, for the
12   reasons set fort and discussed at length above, the defamatory nature of their statements both
13   vitiates any First Amendment protections they may have had, while also impeding Plaintiffs’
14   ability to seek judicial relief for same—absent disclosure from Yelp, which should be so ordered.
15                                             CONCLUSION
16          Based on the foregoing, and the papers submitted by Plaintiffs in connection with the same,
17   Plaintiff respectfully requests that this Court grant (i) their motion to enforce the subpoena on non-
18   party Yelp, and (ii) such other relief to Plaintiffs as the Court deems proper.
19
20    DATED this 20th day of June, 2019.                    Respectfully submitted,
21                                                          THOITS LAW
                                                            /s/ Michael Hsueh
22
                                                            Michael Hsueh
23
                                                            LEWIS & LIN LLC
24                                                          David D. Lin (pro hac vice forthcoming)
25                                                          Justin Mercer (pro hac vice forthcoming)

26                                                          Attorneys for Subpoenaing Parties
                                                            DR. MUHAMMAD MIRZA and
27                                                          ALLIED MEDICAL AND DIAGNOSTIC
                                                            SERVICES, LLC
28



                                                        8
           REPLY IN SUPPORT OF MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA (YELP, INC.)
